TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00726-CV




                                       In the Matter of A. O.




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
            NO. 01-360-J395, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Appellant filed an unopposed motion to dismiss her appeal advising that she no longer

desires to pursue this appeal.

                The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(2).




                                               Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant=s Motion

Filed: February 13, 2003